Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant's election with traverse of Group I and species (Arg168Lys) in the reply filed on 8/31/2021 is acknowledged.  
The traversal is on the ground(s) that: searching the polypeptide and the nucleic acid sequences together would not be an undue burden.
This is not found persuasive because: as indicated in the Restriction Action issued 7/6/2021, the inventions are independent or distinct for being related to distinct products; the related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed recite a peptide and a nucleic acid that have materially different designs, modes of operation, functions or effects. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Further, there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions have acquired a separate status in the art in view of their different classifications; the inventions require a different field of search (searching different subclasses or electronic resources, or employing different search strategies of search substitution) in the instant case, the substitutions create separate products having distinct functions, distinct structures, and distinct physical, chemical and functional properties requiring separate searches of the prior art; (SEQ ID NO:) sequences encoding different proteins are structurally distinct chemical compounds and are unrelated to one another. These sequences are thus deemed to constitute independent and distinct inventions within the meaning of 35 U.S.C. § 121. Absent evidence to the contrary, each such nucleotide sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. § 121 and 37 CFR 1.141 et seq. (MPEP § 803.04). In addition, these species are not obvious variants of each other based on the current record.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-18, 20, 21, 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/31/2021.
Claims 10, 19, 23, 24 are under consideration.

	Information Disclosure Statement	
	2. The information disclosure statement (IDS) was submitted on 8/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 15, 18, 20-22, 40, 42, 43, 44 of copending Application No. 16/060841. 
See claim 10 as submitted 6/26/2020.
Claims 1, 2, 15, 18, 20-22, 40, 42, 43, 44 of copending Application No. 16/060841 recite Anc80 capsid protein; SEQ ID NO: 2.
It is noted that SEQ ID NO: 2 of claims 1, 2, 15, 18, 20-22, 40, 42, 43, 44 of copending Application No. 16/060841 has 100% identity with instant SEQ ID NO: 23 (See Result 7 of STIC Sequence Search Result 20210927_134801_us-16-906-849-23.align250.rapbm in SCORE).
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claim 10 and claims 1, 2, 15, 18, 20-22, 40, 42, 43, 44 of copending Application No. 16/060841 recite capsid protein comprising the amino acid sequence of SEQ ID NO: 23.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4. Claims 19, 23, 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 15, 18, 20-22, 40, 42, 43, 44 of copending Application No. 16/060841 as applied to claim 10 above, and further in view of Bleck et al. (US20020106729)(See PTO-892: Notice of References Cited).
See claims 19, 23, 24 as submitted 6/26/2020.
See the recitations of claims 1, 2, 15, 18, 20-22, 40, 42, 43, 44 of copending Application No. 16/060841 above (reading on AAV capsid protein).
Claims 1, 2, 15, 18, 20-22, 40, 42, 43, 44 of copending Application No. 16/060841 do not recite purified polypeptide; particle; composition.
Bleck et al. teaches: proteins (abstract); production of polypeptide and purification [0158]; as well as recombinant AAV virus particle [0090]; AAV capsid protein [0090]; carrier [0152].
One of ordinary skill in the art would have been motivated to formulate peptide and particle as taught by Bleck et al. with the protein as recited in claims 1, 2, 15, 18, 20-22, 40, 42, 43, 44 of copending Application No. 16/060841. Claims 1, 2, 15, 18, 20-22, 40, 42, 43, 44 of copending Application No. 16/060841 recite AAV capsid protein, and Bleck et al., which also teaches AAV capsid protein, teaches methods and compositions known in the art for producing and incorporating and formulating AAV capsid proteins (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
formulating peptide and particle as taught by Bleck et al. with the protein as recited in claims 1, 2, 15, 18, 20-22, 40, 42, 43, 44 of copending Application No. 16/060841. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

5. Claims 10, 19, 23, 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9719070.
See claims 10, 19, 23, 24 as submitted 6/26/2020.
Claims 1-7 of U.S. Patent No. 9719070 recite an adeno-associated virus (AAV) capsid polypeptide having at least 95% sequence identity to the amino acid sequence shown in SEQ ID NO: 23; wherein the AAV capsid polypeptide is purified; a virus particle comprising the AAV capsid polypeptide of claim 1; further comprising a transgene. 
It is noted that SEQ ID NO: 23 of claims 1-7 of U.S. Patent No. 9719070 has 100% identity with instant SEQ ID NO: 23 (See Result 2 of STIC Sequence Search Result 20210927_134801_us-16-906-849-23.align250.rapbm in SCORE).
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 10, 19, 23, 24 and claims 1-7 of U.S. Patent No. 9719070 recite AAV capsid polypeptide having 100% identity with instant SEQ ID NO: 23.

Conclusion
6. With respect to 35 U.S.C. 101, it is noted that SEQ ID NO: 23 is not considered to read upon a naturally occurring product. The specification teaches in [0055] that "As used herein, an ancestral scaffold sequence refers to a sequence that is constructed using the methods described herein (e.g., using evolutionary probabilities and evolutionary modeling) and is not known to have existed in nature.” Since AAV capsid polypeptide sequence comprising SEQ ID NO: 23 is considered to be generated and constructed from specific modeling and assembly methods, and the prior art does not appear to teach that such a sequence reads on naturally occurring product, the instant claims are not considered to read upon a naturally occurring product.
7. The elected species (An adeno-associated virus (AAV) capsid polypeptide having the amino acid sequence of a variant of SEQ ID NO: 23, wherein the variant has the amino acid sequence of SEQ ID NO:23 with Arg168Lys (as recited in claim 1)) is free of the prior art of record.
8. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648